oO Se NN UO Fk WY NY

NO NO NH BH NO HN BK RO BRD wow mm mee le
eo NAN NH WO FF WO HO K§ GF Oo OB HN DBD A FP WHO HO KF S&S

 

Case 20-10752-abl Doc 72 Entered 08/19/20 11:22:54 Page1of5

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022
Trustee@s-mlaw.com

TRUSTEE

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
Case No. BK-S 20-10752-ABL
IN PROCEEDINGS UNDER CHAPTER 7
TRUSTEE'S APPLICATION TO EMPLOY NELLIS
AUCTION AS AUCTIONEER, PAY

COMMISSION AND EXPENSES, AND MOTION
TO SELL PERSONALTY AT PUBLIC AUCTION

In re

JIMENEZ ARMS, INC.,

Debtor
Date: September 17, 2020
Time: 11:00 a.m.

Nee ae ree ee” See” ae” Nene! ne” Nee” See” Semel Set See”

 

The Motion of LENARD E. SCHWARTZER, respectfully alleges:
1. That he is the duly qualified and acting trustee in the above-entitled estate.
2. That among the assets of this estate is property as more particularly described in

Exhibit “1", attached hereto and incorporated herein by reference.

3. Trustee believes that the value of the items described in Exhibit "1" is approximately
$10,000.00.

4. In order to liquidate said assets for the benefit of the creditors, it will be necessary to
sell said property.

5. From his experience as trustee, Trustee is satisfied that the best and highest net

recovery to this estate will arise by selling said property at an auction through the employment and

services of a licensed auctioneer.

 
C0 Om KN DH UW B® YW HY B&B

Bw bP DH NH NHN HY HR RO RQ wm Ow mm me ee et et
So SN DBD WF FSF WD NY K§ OD OO DB HN HD TA & WD NH KH OS

 

Case 20-10752-abl Doc 72 Entered 08/19/20 11:22:54 Page 2of5

6. The property will be sold online at www.nellisauction.com on September 24, 2020
and may be continued or rescheduled as necessary.

7. The terms of the sale will be cash or equivalent on the day of sale.

8. Trustee desires to employ CRET LLC, doing business as NELLIS AUCTION, a
licensed auctioneer, to conduct the sale of the asset in exchange for a commission equal to 25% of
the gross receipts of the sale.

9. NELLIS AUCTION will pick up the assets, inventory the assets, and store the assets
as part of their commission. Further, NELLIS AUCTION will pay all advertising costs and pay all
labor associated with the sale of the asset.

10. | NELLIS AUCTION may charge necessary expenses, including pickup and
transportation services, not to exceed $1,000.00.

11. | Online auction customers will be charged a 10% buyer's premium for all merchandise
purchased through the website, which will be added to the customer's bill as a service charge.

12. NELLIS AUCTION is bonded in the amount of $100,000.00, and the bond is on file
in the Office of the United States Trustee.

13. The Trustee will file a Report of Sale with this Court after the auction. No further
confirmation of sale will be sought.

14. The Trustee does not believe there are any liens against the property, however, if any
lien is alleged to be perfected, the Trustee would suggest that said lien be deemed transferred to the
net proceeds of the sale.

15. The Trustee is informed and believes, and therefore alleges, that the granting of this
Motion is in the best interest of this estate and accordingly that the Court should approve said
employment as provided in 11 U.S.C. Section 327(a).

17. The Trustee is informed and believes that said auctioneer is a disinterested person
within the meaning of 11 U.S.C. Section 101, does not hold or represent an interest adverse to the
Debtor, creditors, any other party in interest, their respective attorneys and accountants, the United
States Trustee, or any person employed in the Office of the United States Trustee, and accordingly

that it is appropriate to employ said auctioneer under the provisions of 11 U.S.C. Section 327(a).

 
oO So NSN DH A FR WD NH

eet
A F&F Ww NO —-| Oo

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc 72 Entered 08/19/20 11:22:54 Page 3o0f5

18. The Trustee is informed and believes that said auctioneer is aware of the provisions of
11 U.S.C. Section 328 and has agreed, notwithstanding the terms and conditions of employment
herein set forth, that the Court may allow compensation different from the compensation provided
herein if such terms and conditions prove to have been improvident in light of developments
unanticipatable at the time of the fixing of such terms and conditions.\

MEMORANDUM OF LAW
I. Employment of Auctioneer

11 U.S.C, §327(a) states that:

Except as otherwise provided in this section, the trustee, with the court's approval,
may employ one or more attorneys, accountants, appraisers, auctioneers, or other
professional persons, that do not hold or represent an interest adverse to the estate,
and that are disinterested persons, to represent or assist the trustee in carrying out the
trustee's duties under this title.

The Trustee is informed and believes that the Auctioneer is appropriately qualified and is a
disinterested person within the meaning of 11 U.S.C. §101(14), and that the auction terms are
reasonable and in the best interest of the estate,

Il. Duty of Trustee to Reduce Estate Property to Money

A Chapter 7 trustee's duties are enumerated in 11 U.S.C. § 704, which provides that:

The trustee shall--

(1) collect and reduce to money the property of the estate for which such trustee
serves, and close such estate as expeditiously as is compatible with the best interests
of parties in interest.

11 U.S.C. § 363(b)(1) provides that:

The trustee, after notice and hearing, may use, sell, or lease, other that in the ordinary
course of business, property of the estate,

The Trustee believes that auctioning the property is in the best interest of this estate and is the

most expeditious and cost-effective method to liquidate these non-exempt assets,

 
 

 

Case 20-10752-abl Doc 72 Entered 08/19/20 11:22:54 Page 4of5

CONCLUSION
Based on the foregoing, the Trustee respectfully requests that this Motion be granted and that
the Trustee be authorized:

1. To employ NELLIS AUCTION to take possession and auction Debtor's non-
exempt property described in Exhibit "1",

Bs To sell the property at public online auction free and clear of all liens,

3. To pay NELLIS AUCTION an 25% of the gross receipts of the sale.
and expenses up to $1,000.00 after the filing of a report of sale, and to allow
NELLIS AUCTION to collect and retain a 10% buyer's premium from

purchasers.

Dated: August 11, 2020

 

“LENARD E. SCHWARTZER
Trustee

DECLARATION OF TRUSTEE

I declare, under penalty of perjury, that the foregoing is true and correct, to the best of my

knowledge, information and belief.

DATED: August 11, 2020

 

 

LENARD E. SCHWARTZER

 
oOo SF NY BO A FF YD NS

NB HN KR NR KR RD ND BR NR ee i ee eee
Sa NY DB WH F&F W KH KH DOD OO BO I HD A FSF WH HBO KH CS

 

Case 20-10752-abl Doc 72 Entered 08/19/20 11:22:54

ae

See RN YD HDR MAN MEN FW WH meme

EXHIBIT 1
Assets To Be Sold At Auction

Description
Office chairs

Office computers
Computer server

Dell computer 7214NQ1
Drafting table

Filing cabinets

Gun holster

Microwave

Refrigerator

Bin of miscellaneous office supplies
Commercial warehouse fans
Racking sections
Warehouse lighting- pallet
White folding tables
White folding chairs
Office phones

Glass display cabinet
Utility carts

Flatbed carts

Sections of lockers

Work benches

Office desk with credenza

' Printers

L-shaped desk
APC power reserve
Bookshelf

Page 5o0f5

 
